Case 8:19-cV-OO423-WF.]-SPF Document 29 Filed 04/19/19 Page 1 of 4 Page|D 676

lN THE UNITED STATES DISTRIC COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC, and
CHRISTOPHER PARIS, individually.

Plaintiffs,
Case Number: M.D.Fla._8_19-cv-00423-WF]-SPF
Case Number: 8:19-cv-423-T-OZSPF
]udge William F. lung
Magistrate ]udge Sean P. Flynn
Vs.
WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY

SYSTEM, PC, a Pennsylvania

Corporation, MARC TIMOTHY

SMITH, individually, and d/b/a

CAYMAN BUSINESS SYSTEMS,

GUBERMAN PMC, a Connecticut

Corporation, DARYL GUBERMAN,

an Individual, DONALD LABELLE, an Individual

Defendants.

 

SMITH'S 15 April 2019 CORRECTED CERTIFICATE OF INTERESTED PERSONS AND
CORPORATE DISCLOSURE STATEMENT DEFENDANT, MARC SMITH pursuant to

Rule 7.1, Federal Rules of Civil Procedure discloses the following:
1. The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this

action - including subsidiaries, conglomerates, affiliates, parent corporations,

Page 1 of 3

Case 8:19-cV-OO423-WF.]-SPF Document 29 Filed 04/19/19 Page 2 of 4 Page|D 677

publicly-traded companies that own 10% or more ofa party’s stock, and all other

identifiable legal entities related to any party in the case: Marc Timothy Smith.

NOTE: Although the lawsuit filed includes ”d/b/a Cayman Business Systems",

there has been no such ”dba" since 2001.

2. The name of every other entity whose publicly-traded stock, equity, or debt may

be substantially affected by the outcome ofthe proceedings: None.

3. The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members ofthe creditors' committee (or

twenty largest unsecured Creditors) in bankruptcy cases: None.

4. The name of each victim (individual or corporate) of civil conduct alleged to be

wrongful, including every person who may be entitled to restitution: None.

I hereby certify that, except as disclosed above, I am unaware of any actual or
potential conflict ofinterest involving the district judge and magistrate judge
assigned to this case, and will immediately notify the Court in writing on learning of

any such conflict

l declare under penalty of perjury that the

forgoing is true and correct.
Dated and respectfully submitted by mail usinF
the US Postal Service this 15 day of l&\'$§rl l ,

2019.

Marc Smith (Defendant pro se)

ll
By: w C~*\. -£-\

Page 2 of 3

Case 8:19-cV-OO423-WF.]-SPF Document 29 Filed 04/19/19 Page 3 of 4 Page|D 678

C/O Property Manager

8466 Lesourdsville-West Chester Road
West Chester, Ohio 45069-1929

Tel: 513 341-6272

Email: elsmarmarc@icloud.com

l certify that a copy of this MOTION is being furnished by mail on the same date to
the clerk of courts in the Middle District of Florida for entry into the case docket
where it can be obtained by the Attorney for Plaintiff (Glen H. Shrayer, Esq.) through
the Federal judiciary's Case Management/Electronic Case Files (Cl\/l/ECF) system.

Defendant

Page 3 of 3

__

MARC SMITH

"r
C/O LlEN Hol_DF_R (FWD: 2 487-LCL: AN LD
8466 LEsouRstlLLE-WE SEB:R

C) ” ' .`... `:z": -'~~--; v __ "'. , ._.._
WESTCHESTER, OH|G 45069_1929 19 CV-OO423-WF.]-SPF DOCUm€nt 29 Filed Q4/159/19 Pa 9 4 Ofw4_ Pag"e

     
   
 

ga d
..
,~A R

_;)M_J'.

vgn ua/\a
PuRr>rjE’uE
a c

Case: M.D.Fla._8_19-cv-00423-WFJ-SPF

THE UNITED STATES DlSTFl|CT COURT
VMQ_DLE DISTR|GT_OE FLOR|DA 7
TAMPA DlV|S|ON

 

Office of the C|erk
7 Sam |V|. Gibbons

Documents enclosed U.S. COurihouse

 

' 7 . jr_____¢‘*" il
1 Propeer Dated Notice of Related Cases - Pendency of_Other Actlons 801 North F|Onda Avenue #:»_
2 Revised/correcced mapsqu Parties and Coporafe D\SC\OS\",_____,__ _

wa».;;~WT*'»l'“"l@f=\F'O"dfi\»'3>°16<:’2,§;;nnmi-iiiHz§:w#:;:~iwz;zm_m:@H:~:,\;w;

‘*\ l

l\’

